696 N.W.2d 711 (2005)
JOLIET
v.
PITONIAK.
No. 127175.
Supreme Court of Michigan.
May 27, 2005.
SC: 127175, COA: 247590.
On order of the Court, the application for leave to appeal the August 31, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall submit supplemental briefs within 28 days of the date of this order addressing: (1) what actions, if any, were taken by the two defendants after October 8, 1998 that contributed to a discriminatory hostile work environment, so as to support a December 1, 1998 date of injury; (2) whether a December 1, 1998 accrual date for injury to plaintiff is sustainable for defendant Frank Bacha, where he left his employment with the City of Taylor on October 8, 1998; and (3) the impact, if any, of this Court's decision in Magee v. DaimlerChrysler Corp., 472 Mich. 108, 693 N.W.2d 166 (2005).